ELY, Chief Justice.
The record, or rather records, in this case are confusing and quite obscure. There are two transcripts and a supplemental transcript, and two cases are intermingled, and, while consolidation is suggested, it does not seem to have been accomplished, but one of the cases has been dismissed. The petition in this case is of great length and so inextricably confused that it has entailed much labor to-ascertain that the suit is for $431.37, which was paid to appellant as taxes on lands not included in the appellant district, but in the Willamar district, and that the amount had been paid to each of the districts. Apr pellee seeks to recover the money from the district which had no jurisdiction over the land. Judgment was rendered in favor oi appellee for $264.12 as against appellant. There is no statement of facts in the record, and, although exceptions have been urged to findings of facts by the trial judge, no findings of fact are found in the record. Without such facts most of the propositions become mere abstractions, without any foundation upon which to rest. The propositions as to the general demurrer and special exceptions are overruled.
No errors have been definitely pointed out, and in the confusion created by the pleadings and in the absence of facts we will presume that the judgment is correct.
The judgment is affirmed.